Citation Nr: 1824957	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  04-20 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, reopened service connection for a lumbar spine disability and denied service connection, and declined to reopen service connection for a cervical spine disability.

In July 2007, the Veteran testified at a Travel Board hearing held at the RO in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic file.  

In a May 2008 decision, the Board reopened and denied service connection for a lumbar spine disability and a cervical spine disability.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court remanded the issues of service connection for a lumbar spine disability and a cervical spine disability for further adjudication pursuant to a March 2009 Joint Motion for Partial Remand (JMPR).  The Board subsequently remanded the appeal for further development in July 2009, August 2011, and October 2015. 

As stated above, the Board most recently remanded the appeal in October 2015.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the October 2015 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with intervertebral disc syndrome (IVDS), degenerative disc disease, and spondylosis in the lumbar spine (lumbar spine disability).

2.	The Veteran sustained an injury to the lumbar spine during active service.

3.	Symptoms of the lumbar spine disability, including arthritis, have been continuous since service.

4.	The Veteran is currently diagnosed with degenerative disc disease, spinal stenosis, spondylosis, and degenerative arthritis of the cervical spine (cervical spine disability).

5.	The Veteran sustained an injury to the cervical spine during active service.

6.	Symptoms of the cervical spine disability, including arthritis, have been continuous since service.





CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

2.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for a lumbar spine disability and a cervical spine disability, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Lumbar Spine Disability & Cervical Spine Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with IVDS in the lumbar spine (as arthritis) and degenerative arthritis in the cervical spine which are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Veteran contends that lumbar and cervical spine disabilities are the result of an injury sustained during military service.  The Veteran asserts that he has experienced back and neck pain ever since he slipped on ice and fell backwards onto a cement sidewalk during service in 1971.  See August 1979 statement; July 2007 Board hearing transcript.

Initially, the Board finds that the Veteran has current lumbar and cervical spine disabilities.  The Veteran is currently diagnosed with IVDS, degenerative disc disease, and spondylosis in the lumbar spine, and degenerative disc disease, spinal stenosis, spondylosis, and degenerative arthritis in the cervical spine.  See February 2005 VA examination report; September 2009 VA examination report; October 2010 VA examination report; February 2014 VA examination report.

Next, the Board finds that the Veteran sustained a back and neck injury during service.  A March 1971 service treatment record reflects the Veteran complained of back pain and having a lump in the back of the neck after falling approximately one month prior.  The March 1971 service examiner assessed a lumbosacral sprain.  A March 1971 service separation examination report also notes the Veteran's complaints of recurrent low back pain, which the service examiner stated had been adequately treated without sequelae.

Additionally, the Veteran has consistently reported back and neck pain to various health care professionals since service separation, which pain is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A May 1976 VA examination report shows the Veteran reported being hospitalized twice due to the back injury, and a July 1977 VA examination report reflects the Veteran again reported a history of hospitalization for the back and neck injury.  The July 1977 VA examination report shows the Veteran complained of back and neck pain that was being treated by a chiropractor.  

The evidence also contains a November 2005 lay statement from H.P., who has known the Veteran since the 1970s and recalled offering to take the Veteran to the hospital following the accident involving the Veteran's back and neck.  The record also includes several lay statements from former colleagues who worked with the Veteran at various times starting from 1973, all of whom recall the Veteran's complaints of back and neck pain and using sick leave due to these conditions.  Additionally, during the July 2007 Board hearing, the Veteran testified to experiencing back and neck pain following the in-service fall, that back and neck pain persisted following service separation, and that he had repeatedly sought treatment for back and neck pain after service separation, which is supported by the post-service treatment records associated with the claims file.  The Board finds the Veteran's account of back and neck pain to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a) (2012).  Based on the above, the Board finds that the Veteran has credibly reported lower back and neck symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran had continuous symptoms of back and neck pain since service separation in April 1971.  Although the Veteran was not specifically diagnosed with lumbar and cervical spine disabilities during active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of back and neck pain and the Veteran has consistently reported continued back and neck pain since service separation.  As discussed above, during the July 2007 Board hearing, the Veteran testified to seeking treatment following service separation for back and neck pain, which is shown by post-service private and VA treatment records starting in September 1974.  The Veteran also testified that he did not sustain any back or neck injuries following service separation.

In March 2006, VA received a private medical opinion from Dr. M.S., who had been treating the Veteran for back and neck pain.  Dr. M.S. opined that it is more likely than not that the current lumbar and cervical spine disabilities are related to the in-service fall, given the consistent nature of the Veteran's symptoms since the fall and the lack of other accidents or other factors that might be related to the ongoing symptomology other than the trauma suffered during military service.  Further, Dr. M.S. explained that the Veteran's ongoing symptomatology since service demonstrates that the aging process is not the cause of the current lumbar and cervical spine disabilities, but rather is an aggravating factor.

The unfavorable evidence of record includes a January 2017 VA opinion, which was requested pursuant to the Board's October 2015 remand directives, given that the medical opinions contained in the February 2005, September 2009, October 2010, and February 2014 VA examination reports have all been previously found to be inadequate as they were based on inaccurate facts.  See March 2009 Joint Motion for Partial Remand; October 2015 Board decision.  In the January 2017 VA opinion, the VA examiner opined that it is less likely than not that the Veteran's current lumbar and cervical spine disabilities are related to the in-service fall in 1971.  

The January 2017 VA examiner's rationale was mostly based on the findings and opinions of the September 2009, October 2010, and February 2014 VA examiners, which opinions have previously been found to be inadequate as discussed above.  Further, the January 2017 VA examiner also based the negative opinion on the lack of degenerative changes in the lumbar or cervical spines shown in radiological studies from 1982 through the mid-1990s, the lack of degenerative changes documented in service treatment records, and the lack of post-service treatment records until 1982.  Moreover, the January 2017 VA examiner did not address the lay evidence from the Veteran's coworkers who reported observable symptoms of back and neck pain as early as 1973, despite the Board's October 2015 remand directives that specifically requested the VA examiner address such competent lay evidence.  As such, the Board finds that the January 2017 VA opinion is of no probative value as it is based on inaccurate facts and premised on a lack of medical evidence while ignoring the competent lay evidence of record; the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); see also, Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The evidence of record is sufficient to show "continuous" lumbar and cervical spine symptoms of arthritis since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The post-service treatment records discussed above, along with the numerous lay statements and the Veteran's testimony during the July 2007 Board hearing, of back and neck pain beginning in service and continuing to the present, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of back and neck pain since service separation that was later diagnosed as lumbar and cervical spine disabilities.  Although the January 2017 VA examiner opined that the lumbar and cervical spine disabilities are not related to service, the Board finds that this opinion is of no probative value as discussed above, and is outweighed by the other lay and medical evidence of record establishing continuous symptoms since service separation.

Based on the foregoing, the Board finds that the Veteran's reports of back and neck symptomatology since service separation, in the context of the demonstrated in-service lumbar and cervical spine injury, lay statements and testimony, VA and private treatment records, and current diagnoses, are sufficient to place in equipoise the question of whether the current lumbar and cervical spine disabilities were incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that presumptive service connection for lumbar and cervical spine disabilities are warranted under 38 C.F.R. § 3.303(b) based on 

"continuous" post-service symptoms.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


